Citation Nr: 1823523	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess 10 percent for left knee degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from October 2001 to January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's May 2015 VA Form 9 substantive appeal requested a videoconference hearing before the Board; however, given the Veteran's April 2018 request to withdraw her appeal discussed further below, her related hearing request is also deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement by the Veteran which indicated that she wished to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2018, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement by the Veteran which indicated that she wished to withdraw her appeal, as she was satisfied with her current disability rating for her service-connected right knee disability.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


